Exhibit 10.4

 

[g277081ko01i001.jpg]

[g277081ko01i002.jpg]

 

DATED 28 FEBRUARY 2018

 

(1)           MEPC MILTON PARK NO. 1 LIMITED AND MEPC MILTON PARK NO. 2 LIMITED

 

(2)           ADAPTIMMUNE LIMITED

 

RENT SECURITY DEPOSIT DEED

 

relating to

 

39 Innovation Drive

 

Milton Park

 

[g277081ko01i003.jpg]

[g277081ko01i004.jpg]

 

--------------------------------------------------------------------------------


 

Rent Security Deposit Deed

 

Dated

28 February 2018

 

 

The Landlord

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Sixth Floor, 150
Cheapside, London, England, EC2V 6ET

 

 

The Tenant

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 60
Jubilee Avenue, Milton Park, Abingdon, Oxfordshire, England, OX14 4RX

 

The Lease

 

 

 

Date

28 February 2018

 

 

Parties

(1) The Landlord

 

(2) The Tenant

 

 

Property

39 Innovation Drive Milton Park, Abingdon, Oxfordshire OX14 4RT

 

 

Term

From and including 28 February 2018 to and including 23 October 2041

 

1

--------------------------------------------------------------------------------


 

1                                      In this Deed the following expressions
shall have the following meanings:

 

1.1                            the Landlord and the Tenant mean the parties to
this Deed respectively referred to above by those names and (where the context
so admits) shall include their successors in title;

 

1.2                            the Lease means the document or documents of
which short particulars are set out above under the heading “the Lease” and
includes all documents supplemental thereto;

 

1.3                            the Property means the property to be demised by
the Lease;

 

1.4                            the Deposit means the moneys referred to in
Clause 2 below together with any interest credited to the Deposit Account by
virtue of the proviso to Clause 5 below;

 

1.5                            the Deposit Account means the deposit account at
the Bank in the name of the Landlord or of a managing agent acting on behalf of
the Landlord;

 

1.6                            the Bank means the London Clearing Bank where the
Deposit Account is from time to time held;

 

1.7                            Minimum Amount means a sum equal to 6 months’
worth of the Principal Rent (as defined in the Lease and as payable for the time
being) plus a sum equal to VAT at the standard rate payable as at the
commencement date of the Lease;

 

1.8                            Working Day means any day except Saturdays,
Sundays and bank, public and statutory holidays

 

2                                      The Landlord hereby acknowledges receipt
of the sum of £262,296.60;

 

3                                      The Tenant hereby charges and agrees to
charge all its interest in the Deposit to the Landlord as security for the due
performance and observance of the covenants agreements and conditions on the
part of the Tenant under the Lease and all losses which the Landlord may incur
by reason of or consequent upon any breach of those covenants agreements and
conditions and (without prejudice to the generality of the foregoing) as more
particularly provided in Clause 6 below.

 

4                                      The Landlord shall place the Deposit at
the Bank in the Deposit Account on seven days’ notice of withdrawal until
repayment of the Deposit in accordance with the terms of Clause 8 below.

 

5                                      Any interest earned on the Deposit (or if
any sums have been withdrawn from the Deposit pursuant to Clause 6, the balance
thereof) after deduction of tax shall belong to the Tenant and for any period in
which the Deposit has not been repaid to the Tenant the Landlord will arrange
for any such interest (after deduction of tax) to be paid to the Tenant or to
the Tenant by direct credit to the Tenant to such bank account as the Tenant
shall from time to time advise the Landlord in writing.

 

6                                      The Landlord and Tenant hereby agree that
without prejudice to any right or remedy which the Landlord may have under the
Lease the Landlord shall be entitled to withdraw from the Deposit from time to
time the sums specified below which shall thereupon become the absolute property
of the Landlord:

 

6.1                            if any sum (whether rent or otherwise) is due to
the Landlord from the Tenant and unpaid for a period of fourteen days: the
amount of that sum,

 

6.2                            if the Landlord suffers any loss or damage as the
result of any material breach of any covenant agreement or condition on the part
of the Tenant under the Lease: the amount of that loss or damage,

 

6.3                            if the Lease is determined otherwise than by
agreement before the expiration of the term granted by the Lease or if the Lease
is forfeited or disclaimed by any liquidator or trustee in bankruptcy of the
Tenant: the whole or that proportion of the Deposit as is reasonably necessary
to compensate the Landlord for its loss but the Landlord will return the balance
of the Deposit (if any) to the Tenant as soon as reasonably practicable after
the Landlord shall have ascertained the full extent of its loss.

 

Provided that the Landlord shall notify the Tenant in writing within fourteen
days of any withdrawal of any sum from the Deposit and the reason for such
withdrawal and (if the Lease is still subsisting) the Tenant hereby covenants to
reinstate to the Deposit the amount required to ensure that the Deposit is equal
to the Minimum Amount within a further fourteen days from the date of such
notification being received by the Tenant.

 

2

--------------------------------------------------------------------------------


 

7                                      It is hereby agreed between the parties:

 

7.1                            that the existence of the Deposit shall not
prejudice the Landlord’s ability to proceed against the Tenant for any breach of
any covenant, agreement or condition on the part of the Tenant under the Lease
or entitle the Tenant to withhold any moneys or fail to perform any covenant
agreement or condition under the Lease and the Deposit shall not be regarded as
an advance payment of rent;

 

7.2                            that if the Landlord transfers the reversion to
the Lease the benefit of this Deed shall be assignable to the transferee of the
reversion to whom the Deposit shall be transferred AND if the benefit is so
assigned and the Deposit so transferred the Landlord shall procure that the
transferee will covenant at its sole expense with the Tenant in the same terms
as this Deed as if the transferee had executed this Deed as Landlord and the
Tenant will subject to being indemnified for all costs arising therefrom execute
and deliver to the Landlord a deed releasing the Landlord from any further
liability under the terms of this Deed.

 

8                                      The Deposit or such part thereof as shall
be remaining shall be repaid to the Tenant when:

 

8.1                            The period of 5 years from the commencement of
the Contractual Term shall have expired and during that period the Tenant has
not;

 

8.1.1                  been in arrears of the Principal Rent for longer than 5
Working Days; OR

 

8.1.2                  been in arrears of the Principal Rent on more than 2
separate occasions.

 

OR

 

8.2                            the:

 

8.2.1                  term granted by the Lease shall have expired or been
determined earlier by agreement;

 

OR

 

8.2.2                  the Lease shall have been lawfully assigned with the
consent of the Landlord in accordance with the terms of the Lease;

 

And the Landlord will in all cases be entitled to retain from the Deposit such
proportion of the Deposit as may reasonably be necessary to make good any
default provided that in the case of repayment of the Deposit following a lawful
assignment any such default has accrued prior to the date of the lawful
assignment.

 

9                                      The Tenant HEREBY FURTHER COVENANTS with
the Landlord that in the event of the level of the Principal Rent (as defined in
the Lease) being increased at any time during the term the Tenant shall
forthwith pay to the credit of the Deposit Account an additional sum of such
amount that the Deposit shall (after such payment is made) again be equal to the
Minimum Amount.

 

10                               A person who is not a party to this Deed has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce any term
of this Deed.

 

11                               This Agreement shall be governed by and
construed in all respects in accordance with the law of England and the Landlord
and the Tenant each submits to the exclusive jurisdiction of the English Courts.

 

In witness whereof this document has been executed as a Deed the day and year
first before written.

 

3

--------------------------------------------------------------------------------


 

 

[g277081ko03i001.gif]

 

 

EXECUTED as a DEED by ADAPTIMMUNE

 

 

LIMITED acting by

 

 

 

 

 

 

 

 

 

 

 

 

A director in the presence of:

 

 

 

 

 

 

/s/ James Noble

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ M. Henry

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

Margaret Henry

 

 

 

 

 

 

 

 

Address:

60 Jubilee Avenue

 

 

 

 

Milton Park

 

 

 

 

Abingdon, Oxfordshire OX14 4RX

 

 

 

 

 

 

 

 

Occupation:

Company Secretary

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

[g277081ko05i001.gif]

 

 

EXECUTED as a DEED by MEPC MILTON

 

 

PARK NO. 1 LIMITED acting by

 

 

 

 

 

 

 

 

 

 

 

 

A director in the presence of:

 

 

 

 

 

 

/s/ Timothy Barlow

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Philip Campbell

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

Philip Campbell

 

 

 

 

 

 

 

 

Address:

99 Park Drive,

 

 

 

 

Milton Park, OX14 4RY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g277081ko05i002.gif]

 

 

EXECUTED as a DEED by MEPC MILTON

 

 

PARK NO. 2 LIMITED acting by

 

 

 

 

 

 

 

 

 

 

 

 

A director in the presence of:

 

 

 

 

 

 

/s/ Timothy Barlow

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ Philip Campbell

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

Philip Campbell

 

 

 

 

 

 

 

 

Address:

99 Park Drive,

 

 

 

 

Milton Park, OX14 4RY

 

 

 

 

4

--------------------------------------------------------------------------------